                                                                                  9/16/2019



                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF MONTANA

                                 BUTTE DIVISION

 JAY McCLOSKEY AND AMY
 LYNN ("LYNN") McCLOSKEY,
                                                No. CV 18-46-BU-SEH
                            Plaintiffs,

 vs.                                            ORDER

 MONTANA TECH OF THE
 UNIVERSITY OF MONT ANA,
 DONALD M. BLACKKETTER, and
 BEYERLY HARTLINE, AND JOHN
 & JANE DOES I through 5,

                            Defendants.

       Plaintiffs' Complaint and Demand for Jury Trial was filed in the Montana

Second Judicial District Court, Silver Bow County, on July 3, 2017. 1 Defendants

removed to this Court on July 19, 2018, 2 and filed an Amended Answer on August

16, 2018. 3



       1
           Doc. 6.
       2
           Doc. I.
       3
           Doc. 8.

                                          -1-
          On August 6, 2019, Defendants moved for summary judgment4 with a

supporting brief. 5 On August 25, 2019, Plaintiffs filed a Rule 56(d) Motion to

Allow Time for Full Discovery6 with a supporting brief. 7 Plaintiffs' motion was

granted as stated in the Court's Order of August 27, 2019. 8

      Plaintiffs' Brief in Opposition to Defendants' Motion for Summary

Judgment was filed on September 5, 2019. 9 Defendants' reply brief was filed on

September I 0, 2019. 10 Defendants' summary judgment motion and briefs address

the statute of limitations affirmative defenses as to Counts IV and V but do not

address statute oflimitations as an affirmative defense to Count III (Violation of

Article II, Section 10, Article II, Section 17 of the Montana Constitution, and

under the Fifth and Fourteenth Amendments to the United States Constitution in

violation of 42 U.S.C. § 1983).




      4
          Doc. 18.
      5
          Doc. 19.
      6
          Doc. 22.
      7
          Doc. 23.

      'Doc. 24.
      9
          Doc. 26.
          0
      '       Doc. 27.

                                        -2-
      ORDERED:

      Defendants shall have to and including September 27, 2019, in which to file

an amended motion for summary judgment and supporting brief directed to the

affirmative defense of statute of limitations as to Count Ill. Plaintiffs shall have to

and including October 11, 2019, in which to file a brief in response. An optional

reply brief will be due on or before October 25, 2019.

      DATED this    /D1y of September, 2019.



                                        United States District Judge




                                         -3-
